        Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 1 of 11




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS                       A      o a   019
                                         SAN ANTONIO DIVISION                   CLE    Li   $ DISTRICT COURT
                                                                               WES          DISTRICT OF TEXAS
                                                                               8Y
                                                                                                 DEPUTY CLERK
  UNITED STATES OF AMERICA,                            I
                                                           Criminal No
                      Plaintiff,                           INDI CTMENT

   V.




  CHRISTOPHER O'HARA,

                      Defendant.




           The Grand Jury charges:

                                            General Allegations
           At all times material to this Indictment, unless otherwise specified:

                                    The Defendant and Related Entities
           1.     1   stCare       MD,    Inc.   ("1 stCare    MD")      and   ProfitsCentric,      LLC

("ProfitsCentric"), were Texas business entities purportedly doing business within the

Western District of Texas.

          2.     Defendant Christopher O'Flara, a resident of Guadalupe County, Texas, was

an owner and operator              of istCare MD and ProfitsCentric, which purported to provide

marketing and "telehealth" services.

          3.     Person A, an individual known to the Grand Jury, was the founder, part-

owner, and manager of Company A and Company B, which operated international call

centers.
    Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 2 of 11




          The Medicare Program and Durable Medical Equipment (Generally)

       4.        The Medicare Program ("Medicare") was a federal healthcare program

providing benefits to individuals who were sixty-five (65) years of age or older, or disabled.

Medicare was administered by the Centers for Medicare and Medicaid Services ("CMS"),

a federal agency under the United States Department of Health and Human Services.

Medicare was a "healthcare benefit program" as defined by Title 18, United States Code,

Section 24(b).

       5.        Medicare was subdivided into multiple Parts. Medicare Part A covered

health services provided by hospitals, skilled nursing facilities, hospices, and home health

agencies. Medicare Part B covered physician services and outpatient care, including an

individual's access to durable medical equipment ("DME"), such as orthotic devices and

wheelchairs.      Parts A and B were known as the "original fee-for-service" Medicare

program, in which Medicare paid health care providers fees for services rendered to

beneficiaries.

       6.        Individuals who qualified for Medicare benefits were commonly referred to

as Medicare "beneficiaries."      Each beneficiary was given a Medicare identification

number.

       7.        Orthotic devices were a type of DME that included rigid and semi-rigid

devices such as ankle braces, knee braces, back braces, elbow braces, wrist braces, and

hand braces (collectively "orthotics").
                                              2
    Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 3 of 11




       8.     DME companies, physicians, and other healthcare providers that provided

services to Medicare beneficiaries were referred to as Medicare "providers." To participate

in Medicare, providers were required to submit an application in which the providers

agreed to comply with all Medicare-related laws and regulations. If Medicare approved a

provider's application, Medicare assigned the provider a Medicare "provider number." A

healthcare provider with a Medicare provider number could file claims with Medicare to

obtain reimbursement for medically necessary services rendered to beneficiaries.

       9.     Enrolled Medicare providers agreed to abide by the policies and procedures,

rules, and regulations governing reimbursement. To receive Medicare funds, enrolled

providers agreed to and were required to abide by the Anti-Kickback Statute and other laws

and regulations. Providers were given access to Medicare manuals and services bulletins

describing billing procedures, rules, and regulations.

       10.    Medicare reimbursed DME companies and other healthcare providers for

services rendered to beneficiaries.      To receive payment from Medicare, providers

submitted or caused the submission of claims to Medicare, either directly or through a

billing company.

       11.    A Medicare claim for DME reimbursement was required to set forth, among

other things, the beneficiary's name and unique Medicare identification number, the

equipment provided to the beneficiary, the date the equipment was provided, the cost of

the equipment, and the name and unique physician identification number of the physician

who prescribed or ordered the equipment.

                                              3
    Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 4 of 11




       12.    A claim for DM.E reimbursement was required to be medically necessary.

       Part C - Medicare Advantage

       13.    Medicare Part C, also known as the "Medicare Advantage" Program,

provided Medicare beneficiaries with the option to receive their Medicare benefits through

private managed care plans, including health maintenance organizations and preferred

provider organizations. Medicare Advantage provided beneficiaries with all of the same

services provided by an original fee-for-service Medicare plan, in addition to mandatory

supplemental benefits and optional supplemental benefits.

       14.    To receive Medicare Advantage benefits, a beneficiary was required to enroll

in a managed care plan operated by a private company approved by Medicare. Those

companies were often referred to as Medicare Advantage plan "sponsors." A beneficiary's

enrollment in a Medicare Advantage plan was voluntary.

       15.    Rather than reimbursing based on the extent of the services provided, as CMS

did for providers enrolled in original fee-for-service Medicare, CMS made fixed, monthly

payments to a plan sponsor for each Medicare Advantage beneficiary enrolled in one of

the sponsor's plans, regardless of the services rendered to the beneficiary that month or the

cost of covering the beneficiary's health benefits that month.

       16.    Medicare Advantage beneficiaries chose to enroll in a managed care plan

administered by private health insurance companies, health maintenance organizations, or

preferred provider organizations. A number of entities were contracted by CMS to provide

managed care to Medicare Advantage beneficiaries through various approved plans. Such

                                             4
    Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 5 of 11




plans covered DME and related health care benefits, items, and services. Among its

responsibilities, these Medicare Advantage plans received, adjudicated and paid the claims

of authorized suppliers seeking reimbursements for the cost of DME and related health

care benefits, items, or services supplied to Medicare Advantage beneficiaries.

                                         Count One

                     Conspiracy to Defraud the United States and to
                       Pay and Receive Health Care Kickbacks
                             IViolation of 18 U.S.C. § 371]

       17.    All previous paragraphs of this Indictment are realleged and incorporated by

reference as though fully set forth herein.

       18.    From in or around 2016 through in or around 2019, the exact dates being

unknown to the Grand Jury, in the San Antonio Division of the Western District of Texas,

and elsewhere, the defendant,

                                CHRISTOPHER O'HARA

did knowingly and willfully combine, conspire, confederate and agree with Person A and

others, known and unknown to the grand jury, to commit certain offenses against the

United States, that is,

              a.      to defraud the United States by impairing, impeding, obstructing and

defeating through deceitful and dishonest means, the lawful government functions of the

United States Department of Health and Human Services in its administration and

oversight of Medicare;

              b.      to violate Title 42, United States Code, Section 1320a-7b(b)(1), by
     Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 6 of 11




knowingly and willfully soliciting and receiving remuneration, specifically, kickbacks and

bribes, directly and indirectly, overtly and covertly, in return for referring individuals for

the furnishing and arranging for the furnishing of any item and service for which payment

may be made in whole or in part by Medicare; and for the purchasing, leasing, ordering

and arranging for and recommending the purchasing, leasing and ordering of any good,

item and service for which payment may be made in whole and in part by a Federal health

care program, that is, Medicare; and

              c.       to violate Title 42, United States Code, Section 1 320a-7b(b)(2), by

knowingly and      willfully   offering and paying remuneration, specifically, kickbacks and

bribes, directly and indirectly, overtly and covertly, in return for referring individuals for

the furnishing and arranging for the furnishing of any item and service for which payment

may be made in whole or in part by Medicare; and for the purchasing, leasing, ordering

and arranging for and recommending the purchasing, leasing and ordering of any good,

item and service for which payment may be made in whole and in part by a Federal health

care program, that is, Medicare.

                                   Purpose of the Conspiracy

       19.    It was a purpose of the conspiracy for defendant CHRISTOPHER

O'HARA and his co-conspirators to unlawfully enrich themselves and others, known and

unknown to the Grand Jury, by paying and receiving kickbacks and bribes in exchange for

doctors' orders for DME for Medicare beneficiaries.
     Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 7 of 11




                         Manner and Means of the Conspiracy

       20.    The manner and means by which CHRISTOPHER O'HARA, Person A,

 and others sought to accomplish the purpose and object of the conspiracy included, among

other things, the following:

       21.    CHRISTOPHER O'HARA operated 1 stCare MD and ProfitsCentric to

achieve the objective of the scheme to defraud: to unlawfi.illy enrich himself and his co-

conspirators by selling completed doctors' orders for DME in exchange for kickbacks and

bribes on claims submitted to federal health care benefit programs.

       22.    CHRISTOPHER O'HARA, lstCare MD, and ProfitsCentric, through their

network of doctors, were responsible for generating thousands of doctors' orders for DME.

       23.    The doctors who signed the DME orders often did so regardless of medical

necessity, in the absence of a pre-existing doctor-patient relationship, without a physical

examination, and frequently based solely on a short telephonic conversation.

       24.   Person A paid illegal kickbacks and bribes to ProfitsCentric and/or I stCare

MD, through Company A and Company B, in exchange for doctors' orders for DME.

      25.    To conceal the illegal kickbacks and bribes, CHRISTOPHER O'HARA,

Person A, and others created sham contracts and documentation that disguised the

kickbacks and bribes as payments for "consults," "marketing," "hours," and business

process outsourcing, among other services.

      26.    During consensually recorded telephone calls, ChRISTOPHER O'HARA

and Person A discussed their illegal scheme. Among other things, CHRISTOPHER

                                             7
    Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 8 of 11




O'HARA and Person A discussed concealing the health care kickbacks and bribes,

expanding their scheme by providing kickbacks in exchange for doctors' orders authorizing

cancer screening tests and pain cream medications, and directing business to various

pharmacies that CHRISTOPHER O'HARA controlled

       27.    From in or around 2016 continuing through in or around 2019,

CHRISTOPHER O'HARA, through ProfitsCentric and lstCare MD, caused DME

companies to submit, and cause the submission of, approximately $40 million in claims to

Medicare for DME. Medicare paid these DME companies approximately $20 million.

These Medicare claims were based, in part, upon the doctors' orders that CHRISTOPHER

O'HARA provided to Person A in exchange for illegal kickbacks and bribes.

                                       Overt Acts

       28.    In furtherance of the conspiracy, and to accomplish its object and purpose,

the conspirators committed and caused to be committed, in the San Antonio Division of

the Western District of Texas, and elsewhere, the following overt acts:


              a.     In or around 2016, CHRISTOPHER O'HARA, on behalf of

      ProfitsCentric, entered into an agreement with Person A in order to provide

      purported "marketing" and "consulting" services to Person A's company.

             b.     In or around May 2016, CHRISTOPHER O'HARA caused the

       submission of an invoice to Person A's company for purported "consults" in the

      approximate amount of $15,000.



                                            8
Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 9 of 11




         c.    In or around July 2016, CHRISTOPHER O'HARA caused the

  submission of an invoice to Person A's company for purported "consult

  performance" and "consults" in the approximate amount of $36,345.

         d.    In or around August 2016, CHRISTOPHER O'HARA caused the

  submission of an invoice to Person A's company for purported "consult

  performance conversion" in the approximate amount of $12,500.

         e.    In or around November 2016, CHRISTOPHER O'HARA caused

 the submission of an invoice to Person A's company for purported "consults" in the

  approximate amount of $42,500.

        f.    In or around April 2017, CHRISTOPHER O'HARA caused the

 submission of an invoice to Person A's company for purported "hours" in the

 approximate amount of $42,500.

        g.    In or around November 2017, CHRISTOPHER O'HARA caused

 the submission of an invoice to Person A's company for purported "hours" in the

 approximate amount of $42,500.

        h.    In or around April 2018, CHRISTOPHER O'HARA caused the

 submission of an invoice to Person A's company for purported "hours" in the

 approximate amount of $17,000.

        I.    In or around January 2019, CHRISTOPHER O'HARA caused the

 submission of an invoice to Person A's company for purported "hours" in the

 approximate amount of $17,000.
    Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 10 of 11




        All in violation of Title 18, United States Code, Section 371.

                    Notice of United States of America's Demand for Forfeiture
                                     [See Fed. R. Crim. P. 32.21


        29.       The United States gives notice that it intends to forfeit certain property from

Defendant CHRISTOPHER O'HARA upon conviction of the violations set forth in Count One

pursuant to Fed. R. Crim. P. 32.2 and Title 18 U.S.C.      §   982 (a)(7), which states:

                  (a)(7) The court, in imposing sentence on a person convicted of a Federal
                  health care offense, shall order the person to forfeit property, real or
                  personal, that constitutes or is derived, directly or indirectly, from gross
                  proceeds traceable to the commission of the offense.

        This Notice of Demand for Forfeiture seeks the forfeiture of any property, real or

personal, including but not limited to, the Money Judgment described below:


Money Judgment: An amount of money which represents the proceeds obtained directly or
indirectly as a result of the violations set forth above for which Defendant is liable.

Substitute Assets

If any of the property described above, as a result of any act or omission of Defendant:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred, sold to, or deposited with, a third party;

           c. has been placed beyond the jurisdiction      of the court;

           d. has been substantially diminished in value; or

           e. has been commingled with other property which cannot be divided without

          difficulty,




                                                   10
  Case 5:19-cr-00231-OLG Document 3 Filed 04/03/19 Page 11 of 11




the United States intends to seek forfeiture of any other property of the defendant up to the value

of the Money Judgment as substitute assets pursuant to Title 21 U.S.C. § 853(p) and Fed. R.

Crim. P. 32.2.



                                                           0




                                                                                 GRAND JURY


       ROBERT ZINK                                             JOHN F. BASH
       ACTiNG CHIEF, FRAUD SECTION                             U.S. ATTORNEY


       JOSEPH S. BEEMSTERBOER
       DEPUTY CHIEF, HEALTH CARE FRAUD UNIT

By:                                                  By:


      KEVIN WOWELL                                             SEAN O'fONNELL
      Trial Attorney                                           Assistant United States Attorney
      United States Department of Justice                      U.S. Attorney's Office, WDTX
      Criminal Division Fraud Section                          601 NW Loop 410, Suite 600
      1400 New York Avenue, N.W.                               San Antonio, Texas 78216
      Washington, D.C. 20005                                   DIrect: (210) 384-7100
      Direct: (202) 262-7795
